Title: From John Adams to Samuel Adams Wells, 19 June 1819
From: Adams, John
To: Wells, Samuel Adams



dear Sir
Quincy June 19—1819

I return you the papers relative to the Gaspee—I long to see them in print you ought to publish them in the first News paper they are among the most Significant Documents of the Revolution—I inclose you also a letter to the President—I wish I could see you every day—for a multitude of thoughts occour to me which I cannot write—
I am Sir with Esteem and affection your friend

John Adamsmy letter to your G—F. relating to the Conference with Lord Howe on Staten Island is to me a great curiosity I regret that the only two circumstances worth remembrance in that foolish transaction was to were two repartus—first—Lord Howe cantid a great deal about his regard for America—he should feel her fall—like the fall of a Brother—Massachusets in particular had erected a Monument to his Elder Brother in Westminster Abby which if America fell—he should feel as he did the fall of that Brother—Frankline with his cool Archness replied we will endeavour my Lord to save your Lordship from that affliction—secondly his Lordship was extremely anxious to explain to us minutely that he was not Authorized to treat with us in any Character but as British Subjects—John Adams attended to all this with profound patience at last observed that he was Authorised to treat with his Lord-ship only as a Member of Congress and a Representative of a Soverign State—I was willing his Lord-ship should Consider me in any Character he pleased—accept that of a British Subject—his Lordship after a profound pause with a very significant look, replied Mr Adams is a decided Character—which I understood very well—that I was accepted from pardon by his positive instructions—as this was afterwards confermed to me in England—and was publickly asserted in the Newspapers—that I was by Name excluded from pardon by a Resolution of the King in Council—do you therefore if you write the Life of your G F—call aloud on the English nation to produce their record of the Resolutions of their King and Councel upon that occation.John Adams
